NO. 12-14-00009-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WILLIAM ROBERT PARKER,                                      §   APPEAL FROM THE 123RD
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

CHARLES R. MITCHELL,
APPELLEE                                                    §   SHELBY COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this pro se appeal. In his motion, Appellant states
that there are still unresolved issues against other defendants. We interpret this as an assertion
that the judgment he seeks to appeal is not a final judgment and therefore is not appealable. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          JANUARY 31, 2014


                                          NO. 12-14-00009-CV


                                  WILLIAM ROBERT PARKER,
                                          Appellant
                                             V.
                                   CHARLES R. MITCHELL,
                                          Appellee


                                 Appeal from the 123rd District Court
                        of Shelby County, Texas (Tr.Ct.No. 13-CV-32,350)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.